Citation Nr: 1645645	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  11-28 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for back disability, diagnosed as lumbosacral strain.

2.  Entitlement to service connection for bilateral knee disability (claimed as arthritis of multiple joints).

3.  Entitlement to service connection for type 2 diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for heart disability.

6.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to January 1972.

The matter of service connection for bilateral hearing loss is before the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2001, a hearing was held before a Decision Review Officer (DRO) at the RO for this issue; a transcript is in the record.

The matters of service connection for back disability, for bilateral knee disability (claimed as arthritis of multiple joints), for type 2 diabetes mellitus, for hypertension, and for heart disability are before the Board on appeal from a February 2010 rating decision of the Waco RO.  [For the issue of service connection for bilateral knee disability, the Veteran's claim was initially phrased as service connection for arthritis of multiple joints.  At a December 2009 VA joints examination, the Veteran clarified that the "multiple joints" referred to in his claim were both of his knees.  In a February 2012 written statement, the Veteran's representative confirmed that the "multiple joints" for which the Veteran sought service connection were his knees.  Accordingly, the Board has recharacterized this issue as listed on the title page.]

In September 2014, the case was remanded [by a Veterans Law Judge (VLJ) other than the undersigned] for additional development.  [The Veteran had also initiated an appeal of the denial of service connection for tinnitus.  A November 2014 rating decision granted service connection for tinnitus (implementing a September 2014 decision by the Board which granted such claim).  Consequently, that matter is not before the Board.]  The case is now assigned to the undersigned VLJ.

The issues of service connection for heart disability and for bilateral hearing loss are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed lumbosacral strain began in service and has persisted since that time.

2.  A bilateral knee disability was not manifested in service or within the first post-service year, and the preponderance of the evidence is against a finding that the Veteran's current bilateral knee disability began in service (or within the first post-service year) or is related to his service.

3.  Type 2 diabetes mellitus was not manifested in service or within the first post-service year, and the preponderance of the evidence is against a finding that the Veteran's current type 2 diabetes mellitus began in service (or within the first post-service year) or is related to his service.

4.  Hypertension was not manifested in service or within the first post-service year, and the preponderance of the evidence is against a finding that the Veteran's current hypertension began in service (or within the first post-service year) or is related to his service.


CONCLUSIONS OF LAW

1.  Service connection for back disability, diagnosed as lumbosacral strain, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, (2015).

2.  Service connection for bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015).

3.  Service connection for type 2 diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015).

4.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

Regarding the claim of service connection for back disability, because this claim is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Regarding the claims of service connection for bilateral knee disability, for type 2 diabetes mellitus, and for hypertension, VA's duty to notify was satisfied by a letter in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records and available pertinent post-service treatment records have been secured.  For bilateral knee disability and for type 2 diabetes mellitus, the Board finds that a medical opinion addressing the question of a relationship between these disabilities and his service is not necessary; absent any competent evidence suggesting a link between these disabilities and his service, a medical nexus opinion for this question is not warranted, as even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).  For hypertension, the AOJ arranged for a pertinent VA examination with medical opinion in March 2016, which addressed the question of a relationship between this disability and his service.  See McLendon, 20 Vet. App. at 27.

All of the relevant development requested by the Board's September 2014 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  [In December 2015, the AOJ sent the Veteran a letter asking him to identify the provider(s) of any additional treatment or evaluation he had received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (including any records pertaining to a Workers' Compensation claim for post-service knee injury).  As the Veteran did not authorize the release of his Workers' Compensation records, VA is unable to assist the Veteran in obtaining these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).]

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for bilateral knee disability, for type 2 diabetes mellitus, and for hypertension, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to these matters is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims being decided.

The Board is grateful to the Veteran for his honorable service.

Service Connection - in general

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include arthritis, diabetes, and hypertension) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned diseases).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as arthritis, diabetes, hypertension, or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Back Disability

In this case, the Veteran reports that he currently suffers from back disability as a result of injury to his back during military service while working as a Medical Corpsman (which he says required him to perform a lot of bending and lifting).  He also reports that he has suffered from back pain ever since his military service.

The Veteran's DD Form 214 confirms that he worked as a Medical Corpsman in the Army and that he completed the required education and training for this job.

The Veteran's service treatment records do not note any complaints, findings, diagnoses, or treatment of a back disability.  At his September 1971 service separation examination, no spine abnormalities were noted.  In January 1972, he indicated at the time of his separation that there was no change in his medical condition since his September 1971 separation examination.

Post-service, at a December 2009 VA spine examination, the Veteran reported that he had started having low back pain approximately 10 years prior, at which time he saw his primary care physician and was referred to a specialist who reportedly found bulging discs and a ruptured disc in his back.  The VA examiner diagnosed him with lumbar spine strain, with no degeneration noted on contemporaneous December 2009 x-rays of his lumbar spine.

A July 2010 VA treatment record reiterated the results of the Veteran's December 2009 lumbar spine x-rays, which had revealed no degenerative changes.

In a March 2011 statement, the Veteran stated that, as a Medical Corpsman, he would drive the ambulance when they went out into the fields for "war games" and that during these exercises, he and his unit "would have to pick up approximately 18-20 injured soldiers and carry them back to [the] ambulance on a stretcher.  This involved constantly bending and lifting soldiers on a stretcher."  He also stated that, while working at the motor pool, he had to change wheel bearings and take 300-pound tires off of trucks, noting: "We had to squat and lift the tires to a standing position and roll them to the truck.  I injured my back several times, while working.  My back would be sore several days at a time."

A September 2013 VA treatment record noted an assessment of lumbago for the Veteran, with an onset "since [he] got out [of the] military" (per his report).

At a March 2016 VA spine examination, the Veteran reported that he worked as a medic in service, and that he had back pain while in service but never sought treatment for it in service.  He also reported that he had been having "back pain recurrences" since his discharge from service, that he sought treatment in the 1990s for his back pain, and that his back pain had continued to increase over the years since.  The VA examiner diagnosed him with lumbosacral strain, and opined that it was less likely as not that this condition was caused by, aggravated by, or the result of his active military service.  For rationale, the VA examiner noted: "Though the [V]eteran gives a medical history of back pain with bending and lifting while in active service, the STRs [service treatment records] and the [V]eteran's history indicate no medical treatment for a significant lumbar injury while in active military service.  The [V]eteran was engaged in heavy manual labor as a fireman for 13 years starting 2 years after discharge from service, indicating no significant back condition during that time period.  He reports his first medical treatment for his back condition was 'in the 1990s by [a private physician],' indicating [the] first medical treatment for his back condition was 20 years after discharge from service.  I find no indication of treatment for a lumbar condition either in the claims file or by history within a year of discharge from service."

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from back disability ever since service.  See 38 C.F.R. § 3.303(b).  As the evidence reflects that the Veteran completed the required education and training for his job as a Medical Corpsman in service, the Board finds that he is not a layperson with regard to medical matters.  His competent and credible statements with regard to suffering in-service back injury (as a result of performing a lot of bending and lifting) are supported by, as well as consistent with, his in-service duties in the Army as a Medical Corpsman.  The medical evidence of record documents that, since his military service, he has been treated for back pain and has been given a diagnosis of lumbosacral strain.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing back pain ever since his service - which the Board considers forthright and credible) supports finding a causal link between the Veteran's current back disability and his military service.

[The Board finds that the opinion of the VA spine examiner in March 2016 did not adequately consider the Veteran's in-service duties as a Medical Corpsman or his reports of continuity of back symptoms since service, and therefore such opinion is entitled to significantly less probative value.  See Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."); see also Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (deeming a medical opinion inadequate because the examiner failed to render an opinion consistent with the Board's credibility findings).]

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent, credible, and probative statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed lumbosacral strain began in service and has persisted since that time.  Accordingly, service connection for back disability, diagnosed as lumbosacral strain, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for back disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

Service Connection - Bilateral Knee Disability

In this case, the Veteran has filed a claim of service connection for bilateral knee disability (claimed as arthritis of multiple joints).  [As outlined in the Introduction above, the Veteran has clarified that the "multiple joints" referred to in his claim are both of his knees.]

The Veteran's service treatment records do not note any complaints, findings, diagnoses, or treatment of a knee disability.  At his September 1971 service separation examination, no lower extremity abnormalities were noted.  In January 1972, he indicated at the time of his separation that there was no change in his medical condition since his September 1971 separation examination.

Post-service, a September 2009 private treatment record noted that the Veteran had osteoarthritis involving his knees.

In his October 2009 claim, the Veteran noted that his claimed arthritis of multiple joints (i.e., knees) had a date of onset of January 2007 [approximately 35 years after his discharge from service].

At a December 2009 VA joints examination, the Veteran reported that he started having bilateral knee pain approximately three years prior, with the left knee worse than the right knee.  It was noted that he had a history of a Workers' Compensation injury (when he fell down some stairs in the 1980s and injured his left knee, and underwent an arthroscopy for a torn meniscus).  [As noted above, the Veteran did not authorize the release of his Workers' Compensation records despite a December 2015 letter from the AOJ requesting him to do so, and therefore these records are not available for VA to review.]  The VA examiner diagnosed him with bilateral knee degenerative joint disease, left greater than right.

A July 2010 VA treatment record reiterated the results of the Veteran's December 2009 bilateral knee x-rays, which had revealed degenerative joint disease in both knees.

The evidence shows that the Veteran has a current diagnosis of bilateral knee degenerative joint disease.  His service treatment records are silent for any complaints, findings, diagnoses, or treatment pertaining to either knee.  Furthermore, there is no competent evidence in the record to suggest that his bilateral knee degenerative joint disease is (or may be, so as to trigger the duty to secure a medical opinion in this matter) related to his service.  Notably, the Veteran has not alleged (nor submitted evidence showing) that his current bilateral knee disability is related to any incident of his military service or that he has suffered from bilateral knee disability (or any symptoms of such) continuously since service.  Consequently, service connection for bilateral knee disability on the basis that such became manifest in service (or within one year of service discharge) and persisted is not warranted.  See 38 C.F.R. §  3.303(b).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral knee disability.  Accordingly, the appeal in this matter must be denied.

Service Connection - Type 2 Diabetes Mellitus

In this case, the Veteran has filed a claim of service connection for type 2 diabetes mellitus.

The Veteran's service treatment records do not note any complaints, findings, diagnoses, or treatment of type 2 diabetes mellitus.  At his September 1971 service separation examination, a urinalysis revealed that his sugar level was normal.  In January 1972, he indicated at the time of his separation that there was no change in his medical condition since his September 1971 separation examination.

Post-service, an August 1995 private treatment record showed a high glucose level for the Veteran (317 mg/dL), and a January 1999 private treatment record noted a diagnosis of diabetes.  Subsequent treatment records document his ongoing treatment for type 2 diabetes mellitus.

In his October 2009 claim, the Veteran noted that his claimed type 2 diabetes mellitus had a date of onset of January 2000 [approximately 28 years after his discharge from service].

At a December 2009 VA general medical examination, it was noted that the Veteran was diagnosed as having diabetes mellitus in 1999.

The evidence shows that the Veteran has a current diagnosis of type 2 diabetes mellitus.  His service treatment records are silent for any complaints, findings, diagnoses, or treatment pertaining to type 2 diabetes mellitus.  Furthermore, there is no competent evidence in the record to suggest that his type 2 diabetes mellitus is (or may be, so as to trigger the duty to secure a medical opinion in this matter) related to his service.  Notably, the Veteran has not alleged (nor submitted evidence showing) that his current type 2 diabetes mellitus is related to any incident of his military service or that he has suffered from type 2 diabetes mellitus (or any symptoms of such) continuously since service.  Consequently, service connection for type 2 diabetes mellitus on the basis that such became manifest in service (or within one year of service discharge) and persisted is not warranted.  See 38 C.F.R. § 3.303(b).  [The Veteran did not have any service in the Republic of Vietnam, and he has not claimed any in-service exposure to herbicides.  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6), and 38 C.F.R. § 3.309(e) do not apply in the current case.]

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for type 2 diabetes mellitus.  Accordingly, the appeal in this matter must be denied.



Service Connection - Hypertension

In this case, the Veteran has filed a claim of service connection for hypertension.

The Veteran's service treatment records do not note any complaints, findings, diagnoses, or treatment of hypertension.  At his January 1970 pre-induction examination, his sitting blood pressure measured 124/82.  At an in-service cardiovascular evaluation in April 1970, his blood pressure measured 140/90 in his right arm and 130/90 in his left arm.  [The Veteran did not undergo an examination at the time of his June 1970 induction into service.]  At an in-service cardiovascular evaluation in September 1970, his sitting blood pressure measured 118/72 in both arms.  At his September 1971 service separation examination, his sitting blood pressure measured 120/80.  In January 1972, he indicated at the time of his separation that there was no change in his medical condition since his September 1971 separation examination.

Post-service, a March 2005 private treatment record noted that the Veteran had a diagnosis of hypertension.  A November 2007 private treatment record noted that his type of hypertension was "essential."

In his October 2009 claim, the Veteran noted that his claimed hypertension had a date of onset of January 1999 [approximately 27 years after his discharge from service].

At a December 2009 VA general medical examination, it was noted that the Veteran had had high blood pressure since 1998.  The VA examiner diagnosed him with hypertensive vascular disease dating to 1998, controlled on medication.

At a March 2016 VA hypertension examination, the Veteran reported that his hypertension was first diagnosed about ten years prior, and that he was started on medication at that time.  The VA examiner diagnosed him with hypertension, and opined that it was "clear and unmistakable" that the Veteran did not have a diagnosis of hypertension that existed prior to service, according to both his verbal history and the evidence of record.  [The Board notes that the question of whether a heart disability (other than hypertension) preexisted the Veteran's service is a separate issue on appeal which is being addressed on remand.]  The VA examiner also opined that it was considered "unlikely" that the Veteran's hypertension was etiologically related to his military service.  For rationale, the VA examiner noted: "Upon review of the evidence, and a history and physical exam, it is evident that this [V]eteran did not meet the criteria for a diagnosis of HTN [hypertension] in service.  The systolic BP [blood pressure] was not predominately >160, and the diastolic BP was not predominately >90.  Additionally he was not diagnosed with, or treated for[,] HTN in the service.  The diagnosis and treatment of HTN began >30 years after discharge from service."

The evidence shows that the Veteran has a current diagnosis of hypertension.  His service treatment records are silent for any complaints, findings, diagnoses, or treatment pertaining to hypertension.  Furthermore, there is no competent evidence in the record to suggest that his hypertension is related to his service.  The only competent evidence in the record that addresses the question of a possible nexus between the Veteran's hypertension and his service, namely the medical opinion by the March 2016 VA examiner, is against the Veteran's claim.  This opinion is by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by rationale referring to accurate factual data for support.  It is the most probative evidence in this matter.  [Notably, the Veteran - who is not a layperson with regard to medical matters, as discussed above - has not alleged (nor submitted evidence showing) that his current hypertension is related to any incident of his military service or that he has suffered from hypertension (or any symptoms of such) continuously since service.]  Consequently, service connection for hypertension on the basis that such became manifest in service (or within one year of service discharge) and persisted is not warranted.  See 38 C.F.R. §  3.303(b).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for back disability, diagnosed as lumbosacral strain, is granted.

Service connection for bilateral knee disability (claimed as arthritis of multiple joints) is denied.

Service connection for type 2 diabetes mellitus is denied.

Service connection for hypertension is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims of service connection for heart disability and for bilateral hearing loss.

Service Connection - Heart Disability

In this case, the Veteran reports that he currently suffers from heart disability related to his military service.  Because a note was made at his January 1970 pre-induction examination that he had claimed "heart trouble not verified" at that time (i.e., prior to service), the question of a preexisting heart disability must be considered.  [The Veteran did not undergo an examination at the time of his June 1970 induction into service.]

The Board's September 2014 remand instructed the AOJ to schedule the Veteran for an examination to determine the current nature and likely etiology of any heart disability, and the examiner was asked to answer the following questions:

(1) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a heart disorder that existed prior to his entry into active duty service in June 1970?

(2) If the answer to (1) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting heart disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(3) If the answer to either (1) or (2) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's heart disorder had its onset in service or is otherwise attributable to service or any event therein?

Pursuant to the Board's September 2014 remand, the Veteran underwent a VA heart examination in March 2016.  With regard to Question (1), the VA examiner opined: "The evidence of record shows clearly and unmistakably that this [V]eteran did not have a 'heart disorder' prior to service.  He had a cardiology evaluation in April 1970 that ruled out any heart disease."  However, the Board notes that this opinion (which was not phrased as requested in the September 2014 remand) is based on an inaccurate factual premise, as it does not take into account the report of a 1969 private treatment record (which was cited in a January 1970 service treatment record - the Veteran has stated that this 1969 private treatment record is not available for review) which noted that he had been diagnosed with cardiomegaly in 1969.  While it is true that the April 1970 pre-service cardiology evaluation concluded that there was no clinical, radiologic, or electrocardiographic evidence of cardiomegaly (as well as no heart murmur), the evidence reflects that the Veteran nevertheless did have a pre-service diagnosis of cardiomegaly at one time (i.e., in 1969), even if not in April 1970.  [The VA examiner went on to opine, with rationale, that it was less likely than not that the Veteran's current organic heart condition (congestive heart failure, mitral regurgitation) was etiologically related to military service.]

Given the above, the Board finds that addendum medical opinions are necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  On remand, the March 2016 VA examiner (or another qualified examiner, if the March 2016 VA examiner is not available) should answer the above questions (reiterated in the instructions below) as they are phrased.  With regard to Question (1), the examiner must consider the evidence of the Veteran having been diagnosed with cardiomegaly in 1969 (prior to service).  With regard to Question (2) (and to Question (3), if applicable), the examiner must consider a September 1970 service treatment record which noted the Veteran's report of chest pain episodes prior to service and that, once drafted into the Army in June 1970, he "continued to have the episodes of chest pains with the characteristics above mentioned but with increased frequency to about twice per week."

As the Veteran is not a layperson with regard to medical matters, the AOJ must advise him that he is free to offer his own medical opinion(s) regarding the matter of service connection for heart disability, and that such opinion(s) should be accompanied by adequate rationale in order to be afforded probative value.

Service Connection - Bilateral Hearing Loss

In this case, the Veteran reports that he currently suffers from bilateral hearing loss related to his military service (and specifically, to loud noise exposure therein).  Because audiometric testing at his January 1970 pre-induction examination revealed some hearing loss [not enough to qualify as a disability under 38 C.F.R. § 3.385, but present nonetheless] in both ears at 4000 Hertz (30 decibels in the right ear and 15 decibels in the left ear) at that time (i.e., prior to service), the question of preexisting bilateral hearing loss must be considered.  [The Veteran did not undergo an examination at the time of his June 1970 induction into service.]

As the Veteran's DD Form 214 reflects that he received a Sharpshooter (Rifle) award in service, the Board concedes that he was exposed to loud noise in service.

The Board's September 2014 remand instructed the AOJ to schedule the Veteran for an examination to determine the current nature and likely etiology of any bilateral hearing loss, and the examiner was asked to answer the following questions:

(1) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had hearing loss that existed prior to his entry into active duty service in June 1970?

(2) If the answer to (1) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting hearing loss was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(3) If the answer to either (1) or (2) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its onset in service or is otherwise attributable to service or any event therein?

Pursuant to the Board's September 2014 remand, the Veteran underwent a VA audiology examination in March 2016.  With regard to the right ear, the VA examiner noted "Yes" to the question of "Did hearing loss exist prior to service?" - but the VA examiner did not answer Question (1) using the "clearly and unmistakably" language requested in the September 2014 remand or provide any rationale for this opinion.  [The VA examiner went on to opine, with rationale, that the preexisting right ear hearing loss was not aggravated beyond normal progression in military service, but again did not use the "clearly and unmistakably" language requested in the September 2014 remand.  The VA examiner further went on to opine, with rationale, that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of any event in service.]  With regard to the left ear, the VA examiner noted "No" to the question of "Did hearing loss exist prior to service?" - but the VA examiner did not answer Question (1) using the "clearly and unmistakably" language requested in the September 2014 remand or provide any rationale for this opinion.  [The VA examiner went on to opine, with rationale, that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of any event in service.]

Given the above, the Board finds that addendum medical opinions are necessary.  See Stegall, 11 Vet. App. at 268, 271.  On remand, the March 2016 VA examiner (or another qualified examiner, if the March 2016 VA examiner is not available) should answer the above questions (reiterated in the instructions below) as they are phrased.  With regard to Question (1), the examiner must consider the results of the audiometric testing conducted at the Veteran's January 1970 pre-induction examination (which revealed some hearing loss in both ears).  With regard to Question (2) (and to Question (3), if applicable), the examiner must consider the Veteran's exposure to loud noise in service (which the Board has conceded).

As the Veteran is not a layperson with regard to medical matters, the AOJ must advise him that he is free to offer his own medical opinion(s) regarding the matter of service connection for bilateral hearing loss, and that such opinion(s) should be accompanied by adequate rationale in order to be afforded probative value.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should return the record to the VA examiner who conducted the March 2016 VA heart examination for addendum medical opinions.  The examiner must review the entire record, and then provide opinions that respond to the following:

a. Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a heart disorder that existed prior to his entry into active duty service in June 1970?  [The examiner must consider the evidence of the Veteran having been diagnosed with cardiomegaly in 1969 (prior to service).]

b. If the answer to (a) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting heart disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  [The examiner must consider a September 1970 service treatment record which noted the Veteran's report of chest pain episodes prior to service and that, once drafted into the Army in June 1970, he "continued to have the episodes of chest pains with the characteristics above mentioned but with increased frequency to about twice per week."]

c. If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's heart disorder had its onset in service or is otherwise attributable to service or any event therein?  [The examiner must consider a September 1970 service treatment record which noted the Veteran's report of chest pain episodes prior to service and that, once drafted into the Army in June 1970, he "continued to have the episodes of chest pains with the characteristics above mentioned but with increased frequency to about twice per week."]

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

If the requested VA examiner is unavailable, then arrangements should be made for the entire record to be reviewed by another appropriate provider who can render the opinion sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, such examination should be scheduled.

2. The AOJ should return the record to the VA examiner who conducted the March 2016 VA audiology examination for addendum medical opinions.  The examiner must review the entire record, and then provide opinions that respond to the following:

a. Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had hearing loss that existed prior to his entry into active duty service in June 1970?  [The examiner must consider the results of the audiometric testing conducted at the Veteran's January 1970 pre-induction examination (which revealed some hearing loss in both ears).]

b. If the answer to (a) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting hearing loss was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  [The examiner must consider the Veteran's exposure to loud noise in service (which the Board has conceded).]

c. If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its onset in service or is otherwise attributable to service or any event therein?  [The examiner must consider the Veteran's exposure to loud noise in service (which the Board has conceded).]

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

If the requested VA examiner is unavailable, then arrangements should be made for the entire record to be reviewed by another appropriate provider who can render the opinion sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, such examination should be scheduled.

3. The AOJ must advise the Veteran (who is not a layperson with regard to medical matters) that he is free to offer his own medical opinion(s) regarding the matters of service connection for heart disability and for bilateral hearing loss, and that such opinion(s) should be accompanied by adequate rationale in order to be afforded probative value.

4. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims remaining on appeal for service connection for heart disability and for bilateral hearing loss.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


